DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
 
Allowable Subject Matter
Claims 1-10 and 15-17 are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering the pH-sensitive lipid nanoparticle of claim 1, or to a method of treating colorectal cancer via delivery of the instant composition comprising miR-200 in combination with irinotecan (or the species demonstrated in the declaration filed on 3/11/21); does not reasonably provide enablement for a method of treating any cancer via delivery of the pH-sensitive lipid nanoparticle of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any possible cancer via administration of the lipid nanoparticle of claim 1 and any miRNA and any anticancer 
The specification demonstrates delivery of the instant composition comprising miR-200 in combination with irinotecan with improved cellular uptake to human colorectal and mouse colon adenocarcinoma cell lines; and a result of intensified cytotoxicity of Iri/Lip-RFKH (Figure 6D, example 5).  Therefore, the specification is enabling for the treatment of this single species of cancers, colorectal, via delivery of the instantly recited formulation comprising miR-200 in combination with Iri/Lip-RFKH, which is not commensurate in scope with the delivery of the formulation comprising any miRNA and any drug with a predictable result of the treatment of any possible cancer.  The specific species of the declaration under 35 USC 1.132 filed on 3/11/21 are enabled, but are not commensurate in scope with the instant claim breadth.
For example, Umansky et al. (WO 2011/057003 A2) teaches a method of diagnosing Parkinson's disease comprising determining the expression level of miRNAs (pages 6-10, for example). Umansky et al. demonstrates that specific miRNAs are up regulated and specific miRNAs are down regulated in a specific disease state.  Certainly delivery of any possible miRNA in combination with any drug, even a miRNA that is already upregulated in a specific cancer, would not treat the cancer.
Additionally, miRNAs are known to have hundreds of targets, as evidenced by Hong et al. (Expert Opin. Ther. Targets, 2013, 17(9), 1073-1080).  Hong et al. teach that computational analyses indicate that a unique miRNA can bind to approximately hundreds of mRNA targets, thereby playing an important role in various biological processes, including drug resistance (page 1073).  Therefore, miRNAs can in fact 
Hong et al. teach that an increasing number of articles have indicated that many miRNAs might play an important role in MDR by targeting several signaling pathways. One miRNA may target hundreds of tumor-related gene transcripts, and a given target may be regulated by multiple miRNAs (page 1074).
Specific miRNAs are upregulated or downregulated in any given cancer, as evidenced by Umansky et al.  Delivery of a miRNA that is upregulated in the specific cancer would not lead to a treatment effect.  The claims read upon a large genus of miRNAs that would not have the recited outcome. The specific outcome of delivery of any given miRNA cannot be determined without analysis of the hundreds of targets per miRNA and delivery to the specific cell type, which would involve undue experimentation.
For example, Hong et al. teach that miR-21 is an oncogene.  Delivery of miR-21 would therefore not result in treatment of any cancer.  miR-21 is one example species of a large genus of miRNAs that are embraced by the instant claims that would not function as claimed.  Hong et al. teach that miR-21 may promote the drug resistance of various cancers. Inhibitors of miR-21 may function as effective approaches for reversing drug resistance in cancer cells (page 1073).  Hong et al. teach that chemotherapy is an important therapeutic strategy for cancer treatment. However, chemotherapy remains unsatisfactory due to intrinsic or acquired multidrug resistance (MDR) (page 1073).  Therefore, delivery of miR-21 in combination with a chemotherapeutic would not be expected to treat any cancer as claimed.

Hong et al. teaches that inhibition of miR-21 may increase the sensitivity of cholangiocarcinoma cell lines to gemcitabine. The miR-21 dysregulation has been reported to be a predictor of tumor responses to conventional cytotoxic chemotherapeutic agents, such as gemcitabine, docetaxel, temozolomide and 5-fluorouracil (5-FU) (page 1074).
Hong et al. teach that miR-21 is classified as an oncomiR. In recent years, multiple studies have shown that miR-21 was significantly upregulated in almost all types of cancers, including breast cancer, esophageal cancer, gastric cancer, colorectal cancer, hepatocellular cancer (HCC), pancreas cancer, glioblastoma, leukemia, B-cell lymphoma, cholangiocarcinoma, lung cancer, papillary thyroid cancer, head and neck squamous cell carcinoma (HNSCC), tongue squamous cell cancer, cervical cancer and prostate cancer (page 1074) (Table 1).
As explained above, miRNAs can in fact cause anticancer drug resistance and therefore delivery of the miRNA and the anticancer drug would not result in treatment of any cancer as claimed.  Mansoori et al. (Adv Pharm Bull, 2017, 7(3), 339-348) teach that recent studies in miRNA profiling confirmed that these small molecules play an important role in the development of chemosensitivity or chemoresistance in different 

    PNG
    media_image1.png
    521
    749
    media_image1.png
    Greyscale

Therefore, some miRNAs are oncogenes and delivery of the miRNA would not result in treatment of any cancer.  Additionally, some miRNAs cause multi drug resistance.  Multidrug resistant cancers would not be treated by delivery of the miRNA and any anticancer drug.  
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of the instant formulation comprising any miRNA and any drug in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any cancer.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Response to Arguments
The opinion declaration under 35 USC 1.132 filed on 3/11/21 has been considered. Applicant argues that the anticancer drug and miRNA are not limited to 
Regarding the declaration, the pH-sensitive linker which can lead the imine to contact the acidic surface of tumor cells does not alter the activity of the miRNA and/or anti-cancer drug.  The claims read upon a broad genus of possible miRNAs and anti-cancer drugs that would not predictably function as claimed.
The declaration discloses that Iri and/or miR-200 in different formulations shows various cytotoxic effects on human tongue squamous carcinoma cells, one head and neck cancer cell model.  The greatest growth inhibition of SAS cells is found in the initial treatment with miR-200/omSLN-RFKH followed by Iri/omLip-RFKH formulation.  These findings are not commensurate in scope with the instant claims that are directed to delivery of any miRNA and any anti-cancer drug.  The claims do not require the combination of miR-200/omSLN-RFKH followed by Iri/omLip-RFKH and are not limited to any specific cancer.
Afa and/or miR-200 in different formulations shows various cytotoxic effects on human lung adenocarcinoma cells, one non-small cell lung cancer cell model.  The greatest growth inhibition of PC9 cells is found in the co-treatment with miR-200/SLN-RFKH followed by Afa/Lip-RFKH formulation.  These findings are not commensurate in scope with the instant claims that are directed to delivery of any miRNA and any anti-cancer drug.  The claims do not require the combination of miR-200/SLN-RFKH followed by Afa/Lip-RFKH formulation and are not limited to any specific cancer.

Epi and/or miR-139 in different formulations shows various cytotoxic effects on human gastric adenocarcinoma cells, one gastric cancer cell model.  The greatest growth inhibition of AGS cells is found in the co-treatment with miR-139/SLN-RFKH followed by Epi/Lip-RFKH formulation.  These findings are not commensurate in scope with the instant claims that are directed to delivery of any miRNA and any anti-cancer drug.  The claims do not require the combination of miR-139/SLN-RFKH followed by Epi/Lip-RFKH formulation and are not limited to any specific cancer.
These specific examples are enabling for these specific combinations, but are not enabling for delivery of any miRNA in combination with any anti-cancer drug and the predictable outcome of treating any cancer.  Applicant is relying upon 3 miRNAs that have shown to have a treatment effect on specific cancers.  However, miRNAs are known to have hundreds of targets, as evidenced by Hong et al. (Expert Opin. Ther. Targets, 2013, 17(9), 1073-1080).  Hong et al. teach that computational analyses indicate that a unique miRNA can bind to approximately hundreds of mRNA targets, thereby playing an important role in various biological processes, including drug resistance (page 1073).  Therefore, miRNAs can in fact cause anticancer drug 
Hong et al. teach that an increasing number of articles have indicated that many miRNAs might play an important role in MDR by targeting several signaling pathways. One miRNA may target hundreds of tumor-related gene transcripts, and a given target may be regulated by multiple miRNAs (page 1074).
Specific miRNAs are upregulated or downregulated in any given cancer, as evidenced by Umansky et al.  Delivery of a miRNA that is upregulated in the specific cancer would not lead to a treatment effect.  The claims read upon a large genus of miRNAs that would not have the recited outcome. The specific outcome of delivery of any given miRNA cannot be determined without analysis of the hundreds of targets per miRNA and delivery to the specific cell type, which would involve undue experimentation.
For example, Hong et al. teach that miR-21 is an oncogene.  Delivery of miR-21 would therefore not result in treatment of any cancer.  miR-21 is one example species of a large genus of miRNAs that are embraced by the instant claims that would not function as claimed.  Hong et al. teach that miR-21 may promote the drug resistance of various cancers. Inhibitors of miR-21 may function as effective approaches for reversing drug resistance in cancer cells (page 1073).  Hong et al. teach that chemotherapy is an important therapeutic strategy for cancer treatment. However, chemotherapy remains unsatisfactory due to intrinsic or acquired multidrug resistance (MDR) (page 1073).  Therefore, delivery of miR-21 in combination with a chemotherapeutic would not be expected to treat any cancer as claimed.

Hong et al. teaches that inhibition of miR-21 may increase the sensitivity of cholangiocarcinoma cell lines to gemcitabine. The miR-21 dysregulation has been reported to be a predictor of tumor responses to conventional cytotoxic chemotherapeutic agents, such as gemcitabine, docetaxel, temozolomide and 5-fluorouracil (5-FU) (page 1074).
Hong et al. teach that miR-21 is classified as an oncomiR. In recent years, multiple studies have shown that miR-21 was significantly upregulated in almost all types of cancers, including breast cancer, esophageal cancer, gastric cancer, colorectal cancer, hepatocellular cancer (HCC), pancreas cancer, glioblastoma, leukemia, B-cell lymphoma, cholangiocarcinoma, lung cancer, papillary thyroid cancer, head and neck squamous cell carcinoma (HNSCC), tongue squamous cell cancer, cervical cancer and prostate cancer (page 1074) (Table 1).
As explained above, miRNAs can in fact cause anticancer drug resistance and therefore delivery of the miRNA and the anticancer drug would not result in treatment of any cancer as claimed.  Mansoori et al. (Adv Pharm Bull, 2017, 7(3), 339-348) teach that recent studies in miRNA profiling confirmed that these small molecules play an important role in the development of chemosensitivity or chemoresistance in different 

    PNG
    media_image1.png
    521
    749
    media_image1.png
    Greyscale

Therefore, some miRNAs are oncogenes and delivery of the miRNA would not result in treatment of any cancer.  Additionally, some miRNAs cause multi drug resistance.  Multidrug resistant cancers would not be treated by delivery of the miRNA and any anticancer drug.  The showings of the declaration are not commensurate in scope with the instant claims.  The species are not representative of the entire genus.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635